Earl Warren: Abernathy et al., versus Alabama. Mr. Hall you may proceed with your argument.
Leslie Hall: Mr. Chief Justice and members of the Court. As was pointed out by Mr. Pollak in his opening statement yesterday, each of these petitioners was convicted in Alabama for unlawful assembly and all of them were convicted for breach of the peace except the petitioner Wyatt T. Walker. Now, Mr. Pollak is outlined a good many of the facts existing in these cases which were combined for the purpose of trial and for the purpose of argument before this Court. I would like to add to what he said, a few things that we think that should be pointed out. First, in the Spring of 1961 a wave of civil rights demonstrations known as freedom ride swept through the south and it swept through Georgia and Alabama, Mississippi and Louisiana among other states. And using their own words in the support in their brief here, their purpose was to demonstrate to the country that Negro travelers very often did not enjoy equal rights secured by the law, that statement is taken from page 4 of the petitioner's brief. Now, in this particular case, I think it is well to point out that this particular freedom ride was started out by a group of white men. They consisted of Professor Coffin, Professor Maguire, Professor Gaylord Noyce and -- who were joined on that original jaunt through the south by one David E Swift, he was the only Negro who started out on this trip. When they got down into the Carolina, they were joined by two other Negro theological students at Atlanta and then proceeded on into Alabama. When they reached Montgomery, Alabama on a Greyhound Bus, they were greeted by a crowd of some 2,000 people who were very hostile to them. Now, as pointed out by Mr. Pollak yesterday, they are had been two, I believe or maybe three other freedom rides that had preceded at this particular freedom ride and each of these freedom rides had been accompanied by some measure of violence on the part of hostile crowds. By the time this particular group arrived in Montgomery, the National Guard, the Alabama National Guard had been called out by the Governor, then Governor Patterson, for the purpose of attempting to maintain law and order within State of Alabama, especially in the City of Montgomery where most of this trouble had been taking place. Some 1400 National Guardsmen were on duty besides the highway patrol and members of the Sheriff's force and local city police. However, the whole situation was under the direction of the National Guard, under the direction of General Graham and of course he had his subordinate officers under him.
Earl Warren: Mr. Hall, may I ask you, did the Governor declared Marshall Law?
Leslie Hall: It was known Mr. Chief Justice, it wasn't full Marshall Law. It was a limited Marshall Law.
Earl Warren: That he issue a proclamation declaring a limited Marshall Law?
Leslie Hall: As I understand that he did, yes Sir.
Earl Warren: Or did he merely send in the troops to help the local authority.
Leslie Hall: I haven't seen the proclamation, but I do know that the troops came from all over the State.
Earl Warren: Do you think you could get that for us?
Leslie Hall: I believe, I could, yes.
Earl Warren: Would you do that please?
Leslie Hall: Yes, sir.
Earl Warren: Thank you. Thank you very much.
Leslie Hall: Well, in any of that, going back to the arrival of this group in Montgomery where they were met by Reverends Abernathy, Shuttlesworth and Wyatt T. Walker, all colored ministers. This crowd of 2,000, very hostile people met them at the Greyhound Station and there were bricks thrown and stones thrown and it was a very intense and dangerous situation. They proceeded to the home of Reverend Abernathy and spent the night. They were contacted by General Graham, who asked them to advise him when and if they wanted to travel. The next day, they advised General Graham that they wanted to travel on to Jackson, Mississippi and they intended to go by Trailways bus. General Graham furnished the military escort for them to the Trailways station. When they arrived at the Trailways station, there was a large crowd that people gathered across the street, estimated variously of 400 to 500 people. There were approximately a 100 National Guardsmen stationed in front of the station and there were members of the National Guard inside the station as well as the Sheriff of Montgomery County and possibly other law enforcement officers. When the seven who were actually intending to travel in interstate commerce arrived in the station together with the other four, the seven proceeded to the ticket vendor and bought tickets for Jackson, Mississippi. Then they went over to the lunch counter and sat down and ordered coffee. When that happened, according to the Colonel Porch who testified in the case, there was a large hue and cry that went up across the street. The -- Colonel Porch, being in charge of the National Guard detail there, became fearful because of the tense and electric situation that a riot might take place. He then ordered the Sheriff of Montgomery County to arrest each one these of parties. The arrest took place and they were carried to jail, tried, convicted and sentenced. Now --
Hugo L. Black: [Inaudible]
Leslie Hall: Sir?
Hugo L. Black: How many troops they have in bus station, Greyhound Bus Station?
Leslie Hall: How many troops did they have?
Hugo L. Black: Troops. How many troops?
Leslie Hall: There were approximately a 100 troops outside of the station and some of the officers of the National Guard inside the station. There might have been a few privates inside who took part in the escorting of this group from Reverend Abernathy's home. All together they were variously estimated from 30 to 50 people inside the station including this group and some officers. I believe you said about 50 yesterday noon.
William J. Brennan, Jr.: He said there were 1400 National Guardsmen in the City?
Leslie Hall: In the City altogether. Yes, sir.
William J. Brennan, Jr.: And were they [Inaudible] somewhere --
Leslie Hall: It will react at the National Guard Armory, most of them were ahead.
William J. Brennan, Jr.: Just a 100 at the --
Leslie Hall: Approximately a 100 at the station. Yes.
Hugo L. Black: There were armed?
Leslie Hall: Oh, yes. They were armed.
Hugo L. Black: How far the armory is in relation to the station.
Leslie Hall: The armory is approximately among ahead from the station. There are also a several hundred United States Marshals there in town at the time. It would be --
William J. Brennan, Jr.: [Inaudible] Mr. Hall?
Leslie Hall: Sir?
Tom C. Clark: Were any of the United States Marshals at the station?
Leslie Hall: I don't know whether they were in the station or not, the record didn't show. There was some speculation as to whether they were or not but the record doesn't show.
Tom C. Clark: How large a crowd do you stay was outside the station?
Leslie Hall: Inside the station?
Tom C. Clark: Outside.
Leslie Hall: Well, outside the station, 400 to 500 people. Now, I'm not going to argue that these people who are travelers in interstate commerce did not have the right to be served at this counter. The crux of my argument is that under the existing circumstances, they invite the possibility of a riot. They actually insight it what could have turn into a serious riot. They actually were not bona fide interstate travelers in the first place.
Earl Warren: Why?
Leslie Hall: Well, they came down there for the purpose of demonstrating according to their own statement, the fact, that Negroes did not enjoy equal rights in the South.
Earl Warren: Is that illegal?
Leslie Hall: No sir, I don't think it is.
Earl Warren: Isn't a man entitled to travel for that purpose?
Leslie Hall: I supposed he is, but knowing in tense situation like they knew before they started out and deliberately walking into it, and deliberately agitating a very bad situation is a type of thing that -- in my way of thinking makes them guilty of breach of the peace with unlawful assembly.
William O. Douglas: Were they -- were they warned by the police not to go into the lunch counter?
Leslie Hall: No sir, they weren't warned. In fact, they were escorted by the military troops there.
William O. Douglas: Into the lunch counter?
Leslie Hall: Yes, sir. They were --
William O. Douglas: They were -- you don't understand my question. They went into the restaurant then were arrested when they were seated at the counter?
Leslie Hall: They were arrested because of the fact that as soon as they sat down, this great noise occurred on the outside of the station. The noise was -- were made by the group of hostile people on the outside of the station.
William O. Douglas: Well, as I read the record, I didn't see that the how group of the outside could see inside that who is sitting in the restaurant and who wasn't?
Leslie Hall: There are large plate glass windows in front of the counter and runs partially along the side of the lobby and partially along the front of it. So, they could very well see him from where they were.
William O. Douglas: Were they warned before they went in?
Leslie Hall: No, sir. No the record doesn't show anyone warning, whatsoever.
Tom C. Clark: They had cooperated with the officers?
Leslie Hall: Yes, sir.
Tom C. Clark: They called them up and tell them where they're going. The officers came and --
Leslie Hall: What they had done, they had given themselves a great deal of the advance publicity about what they intended to do. And then, in fact, they called the press conference that morning at which newspaper reporters were present, radio announcers were present, television cameras were present, and they made a very particular effort to let it be known, why they were there? Well, it just goes back to the fact that there had been some rides previously in the last -- within the previous week and they were met by a hostile crowd, they're still the hostile crowds there and under all of those circumstances, they did everything to agitate a very bad intense situation.
Arthur J. Goldberg: [Inaudible]
Leslie Hall: There's nothing in the record to that affect, no sir.
William J. Brennan, Jr.: Mr. Hall, do I infer correctly from what you said to us had they just stood around the station until the bus came and boarded the bus, there would have been no arrests?
Leslie Hall: They probably wouldn't have been bothered whatsoever.
William J. Brennan, Jr.: So that --
Leslie Hall: There's an assumption on my part from what actually took place.
William J. Brennan, Jr.: Well, I gathered from what you've been saying and that the incident which really accounts with your act, when they're sitting at the lunch counter asking for service which your acknowledge they had a right to ask or indeed they were served, were they not?
Leslie Hall: Yes Sir.
William J. Brennan, Jr.: It's just that act which prompted the arrests finally?
Leslie Hall: If it aggravated the electric atmosphere on the outside of the station and that prompted the arrest.
Speaker: [Inaudible]
Leslie Hall: It would be different, I believe it would, yes.
Speaker: [Inaudible]
Leslie Hall: Yes sir, that's the basic idea. They knew that -- about the tense situation. They did everything to stir it up even more and the fact, that they did it in the face of all of those -- those facts and went ahead and did something they knew, it was liable to precipitate a worse situation, made them guilty of breach of the peace and unlawful assembly. That is the crux of the whole thing.
Earl Warren: That was the night before they went -- when they went to -- with the Reverend Abernathy to his home, there were 400 or 500 people across the street who were aroused and agitated then a great roar went up when they went to the -- started to go into the home. If they had gone into the home then, would they have been guilty of a breach of the peace?
Leslie Hall: Going just -- merely going into his home?
Earl Warren: Yes.
Leslie Hall: I don't think so.
Earl Warren: What was the difference --
Leslie Hall: I mean, if he wanted them as his guests that was his business.
Earl Warren: What would -- what would the difference be -- under the Boynton case, didn't they have an absolute right to service at that restaurant?
Leslie Hall: Under the Boynton case, they did.
Earl Warren: They did, just as much right as they had to go and eat -- at Reverend Abernathy's home.
Leslie Hall: Yes, sir.
Earl Warren: Then how do you distinguish those two factual situations?
Leslie Hall: Well, because the facts -- assumed facts that you mentioned did not exists when they arrived at --
Earl Warren: No, I said assume that you have the same crowd and the crowd reacted the same way as they were going into Reverend Abernathy's home, would they have arrested them then for going in?
Leslie Hall: I don't know what General -- Colonel Porch would have done under those circumstances.
Earl Warren: Well, they had a right to do it and sustain the conviction as they did in this case?
Leslie Hall: I can't answer to that, I'm sorry.
Tom C. Clark: Did they arrest then the people threw the bricks at them?
Leslie Hall: No Sir, they didn't. They didn't arrest any of the people in the crowd that met them at the Greyhound Station who threw the brick blocks and stones the day before. In fact, I think on the Sunday night before the arrival of this group, there was a tremendous riot outside of Reverend Abernathy's church in which a car was overturned and burned, and the police and the state troopers had a terrific job, while trying to control the crowd. It was a thing that had been going on for approximately a week. And the National Guard had just very morning of this event escorted another group of freedom riders over to the Mississippi line. It wasn't any difficult but when this group followed on the heals of the other two groups that come through there, General Graham and General Porch just felt that the things were getting too far out of hand and something had to be done there and that was the reason.
William J. Brennan, Jr.: May I ask Mr. Hall, are these the convictions both under 407 91 191, aren't they?
Leslie Hall: Only except for Reverend Wyatt T. Walker.
William J. Brennan, Jr.: Yes and I gather if – you say these facts -- just the fair conviction under 407 as persons meeting together to commit a breach of the peace?
Leslie Hall: Yes, sir.
William J. Brennan, Jr.: So that's -- that's --
Leslie Hall: They did. They started out with that idea in mind.
William J. Brennan, Jr.: And the other one under 1-191, it's disturbing the peace by conduct calculated provoke a breach of peace.
Leslie Hall: Yes. Gentlemen I think everything else is covered in my brief. Thank you very much.
Earl Warren: Mr. Pollak.
Louis H. Pollak: Mr. Chief Justice, may it please the Court. There are about four principal matters which I would like very briefly to cover in the, I believe it six minutes remaining to me. I think the Court had the feeling of -- for the central facts which led up to these arrests. I think at this point it becomes really decisive to contrast these arrests with two other events. First, the non-arrests of the three men whom Colonel Porch described as the three white toughs, whom he said where they're to create trouble, who poured coffee on the counter stools just before these petitioners sat down. It would be my inference, although there is certainly nothing in the record to demonstrate it, but the three white toughs must have poured coffee on those counter stools because they anticipated that petitioners would sit down. At all events, those men were not arrested. Now, the second item with which the treatment of these petitioner should be contrasted is that the day before as General Hall has just indicted, the -- one of the first groups of freedom riders, to leave from Montgomery for Jackson had left from that very terminal, the Trailways Bus Terminal had come in just as this group had to that terminal under military custody into the White Waiting Room and had bought tickets and had sat down at that launch counter, that same launch counter as a racially mixed group and there had been no incident and there had been no arrests. Although, troops who were in control and there was a crowd of some 250 to 300 people outside the terminal. Why the differential in treatment, we cannot know for sure? We do know that on the previous day, neither Sheriff Butler nor Colonel Porch nor General Graham, no one of those three officers was at the White Waiting Room. But on the day of these arrests, all three were there and there was a difference in result. Now, General Hall has said that on the Thursday the day of these arrests. There were as many as 500 outside the terminal and only a hundred troops in attendance. There is testimony to that effect. Colonel Porch's testimony was that the crowd outside was only 300, just as the day before there had been about 250 to 300 outside the terminal. General Graham said that the troops he had disposed around the terminal on the day of the arrest of this petitioners, he said he had several hundred, several hundred general, “Yes, several hundred”. Now, I think General Hall said that General Graham and Colonel Porch who just come to the conclusion of things had gone too far. The arrest warrant on which these petitioners were tried in the Court of Common Pleas, quoted at the page 8 of our brief, as the Court will note Sheriff Butler's arrest warrant charges and I refer to the Italicized wording in the middle of an arrest warrant, “They did willfully and intentionally attempt to test segregation laws and customs.” That was the contemporaneous statement that morning. As to why an arrest was sought. When Sheriff Butler was examined as to what he meant by that, I refer to page 106 of the record. Sheriff Butler was asked in the middle of the page, “As the Chief Law Enforcement Officer of this county sir, can you tell us what particular laws you had in mind if any?” And Sheriff Butler testifying in November of 1961, six months after this event said, “I don't know what particular code it would be, but I'm sure a lawyer, speaking to Mr. Gray. I am sure lawyer that you know our lunch stand, Cafes and other places are segregated.” How interesting thing is --
Potter Stewart: When was the Boynton case decided?
Louis H. Pollak: In December 1960, Mr. Justice Stewart.
Potter Stewart: December of 1960, after these events, but before the trial.
Louis H. Pollak: No. No, these events were in May of 1961.
Potter Stewart: 1961, that's right.
Louis H. Pollak: The Boynton case was decided five months in advance of this.
Potter Stewart: Five months. Thank you.
Louis H. Pollak: The interesting thing is, that of course Sheriff Butler, though he swore out the arrest warrants, he didn't himself praise the arrest warrants. He testified who did praise the arrest warrants. On page 107 of the record, Sheriff Butler recalls, “My recollection is that the warrants were awarded by Judge Marks,” judge Marks was the Court of Common Pleas judge who was to try these petitioners were worded by Judge Marks with the assistance of our Solicitor and the lawyer from Athens, Alabama, Colonel Porch, who is in service of that time. So, this was apparently the view that Colonel Porch and the county Solicitor at the time and Judge Marks said, as to what the arrests were about. Now of course, the trial in the Circuit Court, the de novo trial in the Circuit Court, the convictions that are under review here was on a Solicitor complaint departed in wording slightly from the original arrest warrant. That Solicitor's complaint is list is -- is set forth on page 9. And this time, the Solicitor charged that the petitioner did willfully and intentionally seek or attempt to seek service at a public lunch counter with a racially mixed group, were no longer told about an attempt to test segregation laws. Mr. Chief Justice, may I beg an additional couple of minutes.
Earl Warren: Alright. You may.
Louis H. Pollak: Thank you.
Earl Warren: Just a couple of minutes.
Louis H. Pollak: Just of a couple of minutes because there's one point that's Boynton, I want to get to. I would say only that the departure -- the Solicitor's departure from the original arrest warrant cannot change the decisive nature of this case. And the decisive of nature of this case, if this Court please, I think is made absolutely plain by -- if the record itself did not demonstrated by the decision of a Federal Judge who was already examined, almost exactly this record. This case is peculiar. I know of no other in this Court's prudence which presents the situation. This Court in cases like Edwards and Finner and all the rest that you had, is in the very difficult situation of having to review the determinations of Lower Court Judges, State Judges, and the determinations of a police acting at the time. But in this one instance, you have the comfort not merely that one of the members of the Alabama Court of Appeals dissented from the -- of judgment of affirmance, but that before the State Court trials either of them before the Court of Common Pleas or the Circuit Court tried these petitioners, petitioners went into Judge Johnson's Court in the middle district of Alabama and sought an injunction against these prosecutions on the grounds that they were for the purpose of perpetuating segregation. Judge Johnson dismissed on the grounds of Section 2283 of Title 28 for the Federal Judicial Code, precluded his enjoining a State Court prosecution and he dismissed, but he did not dismiss until he had taken two days of testimony, testimony which is almost reproduces the testimony General Hall and I have discussed. On pages 14 and 15 of this record, if the Court please, you will find Judge Johnson's evaluation of this record. I want you to understand about Judge Johnson that the Court does not find or believe that the arrest of these individuals against to whom these criminal proceedings are now pending was for any purpose other than to enforce segregation. As a matter of fact, in this posture of the case, the Court is of the opinion the arrest of those individuals was for the purpose of enforcing segregation in these facilities. Judge Johnson dismissed the motion for an injunction against the County Solicitor, because he felt that the restraints of the Federal Judicial Code left him powerless, even though, he knew that these were unconstitutional prosecutions. Section 2283 imports restraints, a dimension vital to our federal system and it assumed, Judge Johnson must have assumed these federal rights would be vindicated by the State Judiciary. What was the response of the State Court, Judge Carter said on page 117 on this record --
Earl Warren: We didn't get that from your brief?
Louis H. Pollak: If I may just give you this one sentence. Let just Judge Johnson Rule his Court and I am going to rule mine.
Earl Warren: I think we can get that from your brief. You finish your time. Mr. Hall would like to over stand so that you may have --
Leslie Hall: One thing Your Honor, I have -- I have a bit a minute. I'd like to point out in answer to what Mr., Pollak just said. Another ruling by Judge Johnson which is contained in pages 17, 18, and 19 of our brief. And that was the -- a ruling in which he said that these were not bona fide interstate travelers and he went ahead and enjoined various organizations including some of these very petitioners here from further agitating and creating a burden on the interstate commerce.
Earl Warren: Very well.